Case 1:18-cv-05676-PGG Document 40-2 Filed 03/20/19 Page 1 of 3

RUSAVIAINVEST, O00 v. STEVEN T. MNUCHIN, in his official capacity as the Secretary
of the Treasury; ANDREA M. GACKI, in her official capacity as the Acting Director of the
Office of Foreign Assets Control; JEFF SESSIONS, in his official capacity as the Attorney

General of the United States; and UNITED STATES DEPARTMENT OF THE TREASURY,

OFFICE OF FOREIGN ASSETS CONTROL

No: 18 Civ. 5676 (PGG)
Administrative Record (“AR”) Index

Evidentiary and Exhibits

Document Description Bates Numbers
Evidentiary and Exhibits AR 0001 — AR 0240

 

 

 

 

 

 

Section A: Records related to transaction dated March 31, 2017 for $200,000.00

 

 

 

Document Description Bates Numbers
1. Initial Communication regarding Blocked Transaction SDGT- AR 0241
9966
a._Internal OFAC email exchange AR 0242 — AR 0243

 

AR 0244 — AR 0245
AR 0246 — AR 0249

 

bn

 

AR 0250 — AR 0252

  

 

had

License Application (SDGT-2017-344569-1), including AR 0253 — AR 0261
supplemental materials, submitted by Rusaviainvest to OFAC on
4/24/2017. Documents include online application, bank
document, invoice, passport of Director/Owner Andrei Vorobev,
and SWIFT report.

4. Application Supplement, including attachments submitted by AR 0262 — AR 0333
Creizman LLC to OFAC on behalf of Rusaviainvest, dated

 

 

 

 

 

6/6/2017
5. Letter from Creizman LLC, including attachments to OFAC, AR 0334 — AR 0421
dated 7/5/2017
6. Fax from Creizman LLC, including attachments to OFAC, dated | AR 0422 — AR 0430
8/21/2017
7. Email exchanges between Creizman LLC and/or Rusaviainvest | AR 0431
and OFAC
a. Email exchange with Creizman LLC and OFAC, AR 0432 — AR 0439

including attachments, dated August 9, 2017

b. Email from Creizman LLC to OFAC, dated October 3, AR 0440 — AR 0441
2017

 

 

 

 

 

1lof3
Case 1:18-cv-05676-PGG Document 40-2 Filed 03/20/19 Page 2 of 3

 

c. Email from OFAC Licensing Division to Rusaviainvest
including Denial Letter, dated October 5, 2017

AR 0442 — AR 0445

 

8. Internal OFAC Email exchanges, including Licensing Division,
Compliance Division and the Office of Global Targeting

AR 0446

 

a. Internal email exchange, including attachments, dated
August 22, 2017

AR 0447 — AR 0469

 

b. Internal email, dated October 4, 2017

AR 0470 — AR 0471

 

9. OFAC Denial for case SDGT-201 7-344569-1 issued to
Rusaviainvest

 

 

AR 0473 — AR 0474

 

Section B: Records related to transaction dated April 3, 2017 for $1,000,000.00

 

Document Description

Bates Numbers

 

1. Initial Communication regarding Blocked Transaction SDGT-
10522

AR 0475

 

a Internal OFAC email exchange

AR 0476 — AR 0477

 

AR 0478 — AR 0479

 

AR 0480 — AR 0484

 

   

Se
2
— re,

 

AR 0485 — AR 0487

 

License Application (SDGT-2017-344570-1), including
supplemental materials, submitted by Rusaviainvest to OFAC on
4/24/2017. Documents include online application, bank

document, invoice, passport of Director/Owner Andrei Vorobev,
and SWIFT report.

 

AR 0488 — AR 0496

 

4. Duplicate License Application received 4/26/2017. New case
file created (SDGT-2017-344759-1) but closed upon discovery
application was duplicate of SDGT-2017-344570-1

AR 0497 — AR 0505

 

5. Supplemental information submitted as new license application
on 5/15/20217. New case file created (SDGT-2017-344769) but
merged with active case file (SSDGT-2017-344750-1) upon
discovery case file was supplemental material.

AR 0506 — AR 0539

 

6. Supplemental information submitted as new license application
on 5/19/2017. New case file created (SDGT-2017-344783) but
merged with active case file (SDGT-2017-344750-1) upon
discovery case file was supplemental material.

AR 0540 — AR 0560

 

7. Application Supplement, including attachments submitted by
Creizman LLC to OFAC on behalf of Rusaviainvest, dated
6/6/2017

AR 0561 — AR 0632

 

8. Letter from Creizman LLC, including attachments to OFAC,
dated 7/5/2017

AR 0633 — AR 0720

 

9, Fax from Creizman LLC, including attachments to OFAC, dated
8/21/2017

 

 

AR 0721 — AR 0729

 

2 of 3

 

 
Case 1:18-cv-05676-PGG Document 40-2 Filed 03/20/19 Page 3 of 3

 

10. Email from OFAC to Rusaviainvest, including Denial Letter,
dated October 5, 2017

AR 0730 — AR 0733

 

11. Internal OFAC Email exchange, including Licensing Division
and the Office of Global Targeting, including attachments, dated
August 22, 2017

AR 0734 — AR 0752

 

12. OFAC Denial for case SDGT-2017-344570-1 issued to
Rusaviainvest

 

 

AR 0753 - AR 0755

 

Section C: Records related to transaction dated April 11, 2017 for $200,000.00

 

Document Description

Bates Numbers

 

1. Initial Communication regarding Blocked Transaction SDGT-
10681

AR 0756

 

a. Internal OFAC email exchange _

AR 0757 — AR 0758

 

a

AR 0759 — AR 0760

 

AR 0761 — AR 0764

 

AR 0765 — AR 0767

 

AR 0768 — AR 0769

 

 

AR 0770 — AR 0775

 

   

. License Application (SDGT-2017-344261-1), including
supplemental materials, submitted by Rusaviainvest to OFAC on
5/4/2017. Documents include online application, invoice,
passport of Director/Owner Andrei Vorobev, Company
Registration, and Contract

AR 0776 — AR 0803

 

4. Application Supplement including attachments submitted by
Creizman LLC to OFAC on behalf of Rusaviainvest, dated

AR 0804 ~ AR 0875

 

 

6/6/2017

5. Letter from Creizman LLC, including attachments to OFAC, AR 0876 — AR 0963
dated 7/5/2017

6. Fax from Creizman LLC, including attachments to OFAC, dated | AR 0964 — AR 0972
8/21/2017

 

7. Email exchange with Creizman LLC and OFAC, including
attachments, dated August 9, 2017

AR 0973 — AR 0980

 

8. Internal OFAC Email exchange, including Licensing Division
and the Office of Global Targeting, including attachments, dated
August 22, 2017

AR 0981 — AR 1003

 

9. OFAC Denial for case SDGT-2017-344261-1! issued to
Rusaviainvest

 

 

AR 1004 — AR 1006

 

3 0f3

 

 
